Citation Nr: 1215419	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-08 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that service connection for PTSD was initially granted in a July 2008 rating decision with an initial rating of 30 percent.  The appellant filed a claim for an increased rating in January 2009.  The appellant asserted that he was entitled to a higher rating for his service-connected PTSD and requested a new VA examination to evaluate his PTSD.  He did not express disagreement with the July 2008 rating decision.  Consequently, the Board has not construed the claim as a notice of disagreement with the July 2008 rating decision.

The claims file reflects that the appellant filed claims for entitlement to service connection for diabetes mellitus and ischemic heart disease in March 2011 and April 2011 respectively.  The appellant's virtual VA claims file reflects that entitlement to service connection for diabetes mellitus was denied in an April 2012 rating decision and entitlement to service connection for ischemic heart disease was denied in a March 2012 rating decision.  There is no evidence that the appellant has appealed these decisions.  Consequently, the issues do not need to be referred to the RO for adjudication.

In November 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Throughout the rating period on appeal, the appellant's service-connected PTSD was manifested by anxiety, mild short-term memory loss, sleep disturbances, nightmares, flashbacks and irritability, productive of occupational and social impairment comparable to no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the appellant's claim, a letter dated in January 2009 fully satisfied the duty to notify provisions, including notice of the assignment of a disability rating and/or effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  Hence, the timing of the VCAA notice was in compliance with Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  At the November 2011 Board hearing, the appellant stated that he has been on Social Security Administration disability since 2002.  However, the appellant indicated that the Social Security Administration disability benefits were not related to his PTSD.  (November 2011 Board Hearing Transcript (Tr.) at p. 6)  A February 2009 VA examination report reflects that the appellant went on a medical retirement following a myocardial infarction.  As the records are not relevant to the appellant's claim, they do not need to be obtained.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant appropriate VA psychiatric examinations in February 2009 and January 2010.  The examinations are adequate because they are based on a thorough examination and a description of the appellant's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The January 2010 VA examiner also reviewed the claims file.  Although the February 2009 VA examiner did not review the claims file, the opinion was based on a thorough examination and is thus adequate.

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  In fact, at the November 2011 Board hearing, the appellant stated that his psychiatrist indicated that his PTSD had stayed about the same.  (Tr. at p. 5)  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  


Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

The appellant's claim for an increased evaluation was received on January 24, 2009.  As such, the rating period on appeal would normally begin one year prior to the date of receipt of the claim, or January 23, 2008.  38 C.F.R. § 3.400(o)(2) (2011).  However, as discussed above, a prior final rating decision in July 2008 adjudicated assignment of an initial rating for the disability at issue.  As such, the rating period on appeal is from July 20, 2008, the day following issuance of notice of the July 2008 rating decision which is final.

III.  Analysis

The appellant contends that he is entitled to an evaluation in excess of 30 percent for PTSD.  For the reasons that follow, the Board concludes that a higher evaluation is not warranted.

The evidence reflects that the appellant's speech was normal throughout the period on appeal.  A December 2008 VA treatment record indicates that the appellant's speech was normal in volume, rate and tone.  His thought process was logical and organized.  A February 2009 VA examination report reflects that the appellant was alert and oriented to personal information and place.  Temporal orientation was normal.  Insight was adequate.  Affect was mildly blunted.  Response latencies were normal.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatical and free of paraphasis.  There was no pressured speech or grandiosity, irritability or restlessness noted.  A September 2009 VA treatment record reflects that the appellant's speech was normal in volume and rate and restricted in range tone.  Affect was restricted in range, mood congruent and appropriate.  A December 2009 VA treatment record indicates that the appellant's speech was normal in volume and rate and restricted in range tone.  Thought process was logical.  A January 2010 VA examination report reflects that the appellant's speech was loud but clear, coherent and goal directed.  Eye contact was variable.  There was no evidence of any thought or perceptual disturbance.  The appellant's affect was constricted.  Mood was dysphoric.  A February 2010 VA treatment record reflects that the appellant's speech was normal in volume and rate and restricted in range tone.

The appellant's VA examination reports and VA treatment records do not indicate that he experienced panic attacks.  The February 2009 VA examination report reflects that the appellant experienced generalized anxiety, as well as mild dysphoria or startle to noise.  However, the report does not indicate that the appellant had panic attacks.  The January 2010 VA examination report also does not indicate that the appellant had panic attacks.  

The February 2009 VA examination report reflects that the appellant was noted to be logical and goal directed.  Insight was adequate.  There was no evidence of disorder in thought process or content.  The December 2009 VA treatment record indicated the appellant's thought process was logical.  Insight and judgment were fair.   The January 2010 VA examination report indicates there was no evidence of any thought or perceptual disturbance.  The February 2010 VA treatment record indicates that the appellant's thought process was logical.

With respect to the appellant's memory, the February 2009 VA examination report indicates that the appellant's immediate, recent, and remote memory were all within normal limits.  The January 2010 VA examination report indicates that the appellant's short-term memory and concentration were somewhat impaired.  Long-term memory was within normal limits.  At the November 2011 Board hearing, the appellant reported that he had short-term memory loss.

The evidence does not reflect that the appellant experienced hallucinations.  The February 2009 VA examination report indicates that there was no evidence of disorder in thought process or content.  The report does not indicate that the appellant had hallucinations.  The September 2009 VA treatment record indicated that the appellant denied hearing voices or having visions.  The December 2009 VA treatment record reflects that the appellant did not have auditory or visual hallucinations.  No delusions were elicited.  The January 2010 VA examination report does not reflect that the appellant experienced hallucinations.  The February 2010 VA treatment record indicates that the appellant did not have auditory or visual hallucinations.

The appellant's VA examination reports and VA treatment records reflect that the appellant consistently denied suicidal or homicidal ideation.  The February 2009 VA examination report indicates that the appellant denied suicidal or homicidal ideation or plan.  He reported mild dysphoria, but denied other symptoms of depression.  A March 2009 VA treatment record indicates that the appellant was not suicidal.  An August 2009 VA treatment record reflects that a screen for depression was negative.  Another August 2009 VA treatment record indicated that the appellant was not suicidal or psychotic.  The September 2009 VA treatment record indicates that the appellant had no thoughts to harm himself or others.  The December 2009 VA treatment record indicates that the appellant did not have suicidal or homicidal ideation.  The January 2010 VA examination report reflects that the appellant reported having a depressed mood and loss of interest in usual activities.  However, he denied current suicidal or homicidal ideation.  The February 2010 VA treatment record reflects that the appellant did not have suicidal or homicidal ideation.  At the November 2011 Board hearing, the appellant reported that he had suicidal ideation once or twice a month.  He also reported having homicidal thoughts.  (Tr. at p. 9)  He stated the thoughts were not as bad as they were. (Tr. at p. 10)  

The VA examination reports and VA treatment records indicate the appellant was consistently adequately dressed and groomed.  The December 2008 VA treatment record reflects that the appellant was dressed casually and had good hygiene.  The September 2009 VA treatment record indicates the appellant was dressed casually and had good hygiene.  The December 2009 VA treatment record indicates the appellant was dressed casually with fair grooming.  The January 2010 VA examination report indicates that the appellant was adequately dressed and groomed.

The evidence of record indicates that the appellant had symptoms of  sleep disturbance, nightmares, flash-backs and hypervigilance.  A December 2009 VA treatment record indicates that the appellant stated that he is more hypervigilant at night and had episodic nightmares.  The February 2009 VA examination report reflects that the appellant reported that he had difficulty maintaining sleep.  While he got five to six hours of sleep per night, he reported that he woke up three to four times per night.  He reported having nightmares two to three times per week about people falling overboard or himself falling overboard.  He stated that he had greater levels of anxiety about the nightmares than he had in the past.  He saw movement in his side vision, but denied any other flashback-type symptoms.  He reported that traumatic events would pop into his mind a few times per week.  The September 2009 VA treatment record reflects that the appellant continued to have intrusive thoughts related to military experiences.  Some flashbacks were reported.  He also reported symptoms of hypervigilance.   The appellant reported flashbacks at the November 2011 Board hearing.  (Tr. at p. 8)  At the January 2010 VA examination, the appellant reported that he had frequent nightmares.  He stated that he woke up four to five times each night.  Once he was awake, he felt that he had to get up and check his home.  He stated that he had begun carrying a firearm with him recently and had difficulty returning to sleep.  The appellant reported that he was hypervigilant and guarded during the day.  He had intrusive thoughts on a daily basis, particularly following his nightmares.  The January 2010 VA examiner noted that despite consistent treatment, the appellant continued to experience nightmares four to five times per night, extreme sleep disruption, guarded hypervigilance and increased isolation.  

The evidence reflects that the appellant also had anxiety and mild anger control problems.  The appellant told the February 2009 VA examiner that he did not like crowds because of increased anxiety.  However, he reported that he was able to go to church and did not isolate from his family.  He reported having mild difficulties with anger control with occasional outbursts.  He stated that he had worked on this with his therapist and the frequency of outbursts had decreased.  He continued to experience generalized anxiety, as well as mild dysphoria or startle to noise.  He did not watch programs about war or news.  The August 2009 VA treatment record indicated that the appellant felt he had his temper "pretty much under control" with his neighbors.  He enjoyed visits with his wife to his family.  He enjoyed taking a trip with his wife and making a little vacation out of it.  He enjoyed his poodle.  The December 2009 VA treatment record indicated that the appellant reported feeling much more irritable, anxious and depressed.  He said he avoided crowds and kept more to himself.  At the January 2010 VA examination, the appellant reported being more and more isolated.  He stated that if he did not have to go out and do something, he would stay in his home.  The appellant reported having difficulty in his relationship with others.  He had depressed mood and loss of interest in usual activities.  He avoided crowds, loud noises, and public spaces.  He described himself as easily annoyed.  He stated that he had become more argumentative and irritable with his wife.  He had been married to his wife for thirty years and characterized their relationship as "fair."  He reported that when the weather was nice, he enjoyed working in the yard, although he had not been interested in this recently.  A February 2010 VA treatment record indicated that  the appellant's mood was irritable, although  he denied getting physically aggressive or violent.  The appellant also reported irritability at the November 2011 Board hearing.  (Tr. at p. 7.)  

The February 2009 VA examiner noted that the appellant reported that some symptoms had worsened, particularly the intensity and frequency of his nightmares as well as increased anxiety in social situations.  Other symptoms had improved, such as his anger and dysphoria.  The VA examiner noted that he did not have the claims file to compare the symptoms he reported to the symptoms he reported in the past.  The VA examiner found that the appellant was experiencing a mild degree of impairment in social functioning.  

A March 2010 VA treatment record reflects that the appellant reported that his medication for symptoms of PTSD worked well.  A September 2010 VA treatment record indicates that the appellant's PTSD was stable on medication.  At the November 2011 Board hearing, the appellant reported that his physician had indicated to him that his current condition had stayed about the same.  (Tr. at p. 5)  

In a November 2009 statement, the appellant's wife reported that she is afraid of the appellant's anger.  She noted that she is afraid that when he is angry his blood pressure will go so high that he will have another stroke or heart attack.  She described the appellant as being angry, depressed and emotional.  The appellant's wife stated that the appellant never sleeps all night.  She stated that he gets up and sits up for a while and has nightmares about things that happened on the ship.  At the November 2011 hearing, the appellant's wife reported that her husband was irritable.  (Tr. at p. 15)   The appellant's wife is competent to report observable symptoms of her husband's behavior, and the Board finds her credible in this regard. 

Based on the above evidence of record, the Board finds that the appellant has no worse than moderate symptoms of PTSD.  The appellant's symptoms include hypervigilance, nightmares, sleep problems, anxiety and irritability.  The appellant did not report having panic attacks and his speech was consistently described as normal.  There was no evidence of any hallucinations or delusions.   There was no evidence of any disorder in thought process or content at the VA examinations or in the VA treatment records.   Although the appellant's short and long term memory were normal at the February 2009 VA examination, the January 2010 VA examination report indicates the appellant's short-term memory and concentration were somewhat impaired.  The appellant also reported short-term memory loss at the November 2011 Board hearing.  Although the appellant reported suicidal and homicidal ideation at the Board hearing, he denied having suicidal and homicidal ideation in the VA examination reports and VA treatment records of record.  

The appellant's GAF scores during the period on appeal ranged from 49 to 58.  The December 2009 and February 2010 VA treatment records indicated the appellant had a GAF score of 49.  The May 2009 and June 2009 VA treatment records reflect that the appellant had a GAF score of 50.  A September 2009 VA treatment record reflects that the appellant had a GAF score of 51.  The February 2009 VA examination report reflects that the appellant had a GAF score of 58.  The January 2010 VA examination report indicates that the appellant had a GAF score of 50.  As noted above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  Thus, the appellant's GAF scores reflect that he had moderate to serious symptoms of PTSD.  

Based on the evidence discussed above, the Board finds that the overall weight of the evidence fails to reveal a disability picture more nearly approximated by an evaluation in excess of 30 percent for PTSD under Diagnostic Code 9411, at any time during the rating period on appeal.  The record demonstrates that the appellant has occupational and social impairment consistent with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The appellant had symptoms of sleep disturbance, flashbacks, hypervigilance, nightmares, some depression, anxiety and mild memory loss.  Such symptoms are consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability and a 30 percent evaluation.  The evidence does not reflect that the appellant had symptoms of occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent evaluation, occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent evaluation, or total occupational and social impairment, which would warrant a 100 percent evaluation.  The appellant did not have panic attacks, impairment of long-term memory, impaired judgment, impaired abstract thinking or circumstantial, circumlocutory or stereotyped speech.  Although the appellant reported some suicidal and homicidal ideation at the November 2011 Board hearing, the appellant's VA examination reports and VA treatment records reflect that he consistently denied having suicidal and homicidal ideation.  Thus, the majority of the evidence reflects that the appellant did not have suicidal ideation during the period on appeal.  Although the appellant reported that he avoided crowds, loud noises, and public spaces at the January 2010 VA examination, he has been married to his wife for thirty years.  The August 2009 VA treatment record reflects that the appellant enjoyed making visits with his wife to his family and taking a trip.  He also enjoyed his poodle.  He reported that he went to church and did not isolate from his family.  The Board finds that GAF scores indicating moderate to serious symptoms are consistent with a finding of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the appellant has symptoms of PTSD, the Board finds that the overall evidence of record is against a finding that the appellant is entitled to a higher rating for PTSD.

The Board finds that the evidence of record regarding the claim for an evaluation in excess of 30 percent for PTSD does not show distinct time periods exhibiting symptoms warranting staged evaluations.  Hart, 21 Vet. App. at 509-10.  The November 2009 and January 2010 VA examination reports and VA treatment records reflect that the appellant had similar symptoms throughout the rating period on appeal.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the appellant's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  The February 2009 VA examination report reflects that the appellant was on medical retirement following a myocardial infarction.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the Board finds that the evidence is against the assignment of an evaluation in excess of 30 percent for PTSD under Diagnostic Code 9411, at any time during the rating period on appeal.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


